Citation Nr: 1611931	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an extension beyond October 31, 2011, for a temporary total evaluation under 38 C.F.R. § 4.30 based on a need for convalescence of a left shoulder disability following surgery on May 19, 2011. 

2.  Entitlement to an extension beyond February 28, 2013, for a temporary total evaluation under 38 C.F.R. § 4.30 based on a need for convalescence of a left shoulder disability following surgery on January 2, 2013.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from June 1988 to August 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In the December 2011 rating decision the RO granted a temporary total convalescent rating for the Veteran's service-connected left shoulder internal derangement (left shoulder disability) under the provisions of 38 C.F.R. § 4.30, effective from May 19, 2011 to October 31, 2011, then reverting to the previous schedular rating of 20 percent effective from November 1, 2011.

The Board construes a January 2012 statement from the Veteran as a notice of disagreement with the December 2011 rating decision as to the effective date for the reversion to the 20 percent rating, claiming entitlement to an extension of the period of the temporary total convalescent rating beyond October 30, 2011.

In the January 2013 rating decision the RO increased the schedular rating for left shoulder internal derangement from 20 to 30 percent effective from January 19, 2012; and granted a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30, effective from January 2, 2013 to February 28, 2013, then reverting to the schedular rating of 30 percent effective from March 1, 2013.

In the Veteran's February 2013 notice of disagreement he appealed from the January 2013 rating decision as to the effective period of receipt of a temporary total convalescent rating, claiming entitlement extending beyond October 31, 2011 and beyond February 28, 2013, respectively, following his two surgeries in May 2011 and January 2013.  

The July 2013 statement of the case adjudicated and denied both of the claimed extensions of periods of temporary total convalescent rating.  The Veteran thereafter perfected the claims on appeal in a VA Form 9 submitted in August 2013.  Although another statement of the case was nevertheless issued in February 2014.  Both time periods are on appeal in light of these circumstances.

Additional evidence was received subsequent to the February 2014 statement of the case.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  Following the May 19, 2011 surgery, from November 1, 2011 to May 18, 2012 the Veteran suffered severe postoperative left shoulder residuals and had not recovered or returned to a normal or healthy state.

2.  Following the January 2, 2013 surgery, from March 1, 2013 to January 1, 2014 the Veteran suffered severe postoperative left shoulder residuals and had not recovered or returned to a normal or healthy state.


CONCLUSIONS OF LAW

1.  The criteria for extension to May 18, 1012 of the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following surgery on May 19, 2011, have been met.  38 C.F.R. § 4.30 (2015).

2.  The criteria for extension to January 1, 2014 of the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following surgery on January 2, 2013, have been met.  38 C.F.R. § 4.30 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard May 2011 and October 2012 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including those in connection with the surgeries at issue.

The Veteran was provided VA medical examinations in November 2011 and December 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Legal Criteria

In the case of disability which is temporary in nature, such as that period of convalescence following surgery, 38 C.F.R. § 4.30 provides for temporary total disability ratings during convalescence.

38 C.F.R. § 4.30 provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to §3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations.  38 C.F.R. § 4.30.  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; or (3) immobilization by cast, without surgery, a major joint.  38 C.F.R. § 4.30(a).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2)  or (3) upon the approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

III. Analysis

An April 2011 statement titled "Notification of Recovery" from Allegan Orthopedics certified that the Veteran was having surgery on his left shoulder to repair a rotator cuff tear on May 18, 2011.  The statement further notified that the Veteran was expected to be off work for approximately three to six months post operatively, giving him an anticipated return to work date of sometime between August 31, 2011 and November 30, 2011.

The report of an operation on May 19, 2011 at Allegan General Hospital shows that the preoperative and postoperative diagnosis was rotator cuff tear of the left shoulder, with biceps tendinitis and anterior instability, with acromioclavicular arthritis.  The Veteran underwent (1) Arthroscopically directed rotator cuff tear repair, left shoulder; (2)  Arthroscopically directed anterior labral repair, Banicart type, left shoulder; (3) Arthroscopically directed biceps tenodesis, left shoulder, with debridement of the superior labrum; (4) Arthroscopically directed subacrornial decompression, left shoulder; and (5) Arthroscopically directed excision of distal clavicle, Muniford arthroplasty, left shoulder.  The report states that afterwards, the Veteran was taken to the recovery room, having tolerated the procedure quite nicely.

The Veteran was seen in June 2011 for a postoperative visit after the rotator cuff repair.  The Veteran reported having mild postoperative pain and that he was recovering at home and had been receiving physical therapy and taking pain medication.  Inspection of the shoulder showed tenderness to palpation, no swelling, no effusions, no deformities, no masses, and the incisions were healing well.  Range of motion on active forward elevation was less than 30 degrees and active abduction was less than 30 degrees.  The provider assessed stable status post procedure; and rotator cuff tear (degenerative).  The plan was to follow-up in four weeks and continue physical therapy, and rotator cuff precautions were reviewed.

When seen in follow-up in July 2011, the Veteran had no unusual complaints and he was recovering at home and had been receiving physical therapy.  Inspection of the shoulder showed tenderness to palpation, no swelling, no effusions, no deformities, no masses, and the incisions were healing well.  Range of motion on active forward elevation was less than 30 degrees and active abduction was less than 30 degrees.  The provider assessed stable status post procedure; and rotator cuff tear (degenerative).  The plan was to follow-up in four weeks and continue physical therapy, and rotator cuff precautions were reviewed.

The Veteran was seen in August 2011 for a postoperative visit after the rotator cuff repair.  The Veteran reported having mild postoperative pain and that he was recovering at home.  Inspection of the shoulder showed tenderness to palpation, no swelling, no effusions, no deformities, no masses, and the incisions were healing well.  Range of motion on forward elevation was 61 to 90 degrees on active motion, and 91 to 120 degrees on passive motion.  Abduction was 60 to 90 degrees active, and 90 to 130 degrees, passive.  The provider assessed stable status post procedure; and rotator cuff tear (degenerative).  Instructions included to follow-up in six weeks and continue physical therapy, and rotator cuff precautions were reviewed.

A September 2011 private progress note records a history that the Veteran reported having mild postoperative pain, persistent weakness, and restricted range of motion.  He was recovering at home and receiving physical therapy.  Inspection of the shoulder showed no tenderness, no swelling, no effusions, no deformities, no masses, and the incisions were healing well.  Range of motion on forward elevation was 61 to 90 degrees on active motion, and 121 to 150 degrees on passive motion.  Abduction was 60 to 90 degrees active, and 90 to 130 degrees, passive.  The provider assessed rotator cuff tear (degenerative).  Instructions included a discussion of possible treatment options including continued physical therapy, cortisone injection, or re-scope.  Rotator cuff precautions were reviewed.

The report of a November 2011 VA examination shows that the examiner diagnosed internal derangement of the left shoulder, for which the Veteran had undergone arthroscopy in May 2011.  The report shows a medical history that since that surgery the Veteran had two months of physical therapy as home exercises.  The Veteran reported that he "hit a wall" in August 2011, meaning that he started having more pain and a decreased range of motion in the left shoulder.  He then started another month of physical therapy per physician recommendation.  The Veteran reported that his physician recommended follow-up with the orthopedic surgeon and that the Veteran should not do any work involving physical labor with the left shoulder.  The Veteran reported that the left shoulder pain was worse with movement and that there was a constant dullness and tenderness to palpation and mild swelling with the shoulder.  

On examination, in part, the findings show that the range of motion of the left shoulder included 30 degrees of flexion and 30 degrees of abduction, which after repetitive motions, were 25 degrees of flexion and 25 degrees of abduction.  The examiner stated that the Veteran had functional loss or impairment of the left shoulder; less movement than normal; weakened movement; excess fatigability; pain on movement; and atrophy of disuse.  There was localized pain or tenderness on palpation and guarding.  Muscle strength was 2/5 on abduction and on flexion.  After examination, the examiner opined that the Veteran's shoulder condition did impact his ability to work, and that the Veteran presently was unable to execute the activities involved with his occupation of automobile mechanic.

A February 2012 VA statement of the Orthopaedic Surgical Service noted that the Veteran was being treated by that service for his left shoulder disability.  That form statement left blank the section as to when the Veteran may return to work; but stated that the Veteran would have restrictions of: "activities as tolerated-no heavy lifting.

The report of a December 2012 VA examination shows that the examiner diagnosed internal derangement of the left shoulder.  The Veteran reported that his physical therapist told him his motion/movement was getting worse, and that his physician told him that he had problems with his shoulder that need to be followed up with his orthopedic surgeon and he shouldn't do any work that involved physical labor with left shoulder.  The Veteran reported that he continued to have pain and decreased range of motion of the left shoulder, and that he was scheduled for surgery January 2, 2013 to repair of the tendon.

After examination the examiner recorded findings that the Veteran did have functional loss or impairment of the left shoulder resulting in less movement than normal and pain on movement.  Residuals due to surgery included that the Veteran was unable to lift his arm.  The examiner concluded with an opinion that the Veteran's "short term unemployability is supported at this time due to his shoulder surgery while he is recovering."

A January 2013 VA operative note shows that the Veteran underwent left shoulder arthroscopic subacromial decompression, open biceps tenodesis in treatment for a pre-operative impression of left shoulder rotator cuff impingement syndrome with possible biceps tenosynovitis.  The post-operative diagnosis was left shoulder SLAP (Superior Labrum Anterior and Posterior) tear, impingement.  The last postoperative visit in July 2013 indicated the Veteran could use his shoulder as tolerated and he was not to return to the orthopedic clinic unless needed.  
 
The Veteran has submitted a number of statements claiming extensions for his two periods of temporary total ratings for convalescences; attesting that each time following his surgeries on May 19, 2011 and January 2, 2013, he was not able to work during the respective periods of from November 1, 2011 to January 1, 2013; and for a period of time extending from March 1, 2013.

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the rating of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The United States Court of Appeals for Veteran's Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998). 

Regarding the claim for an extension beyond October 31, 2011, for a temporary total evaluation under 38 C.F.R. § 4.30 based on a need for convalescence of a left shoulder disability following surgery on May 19, 2011, the evidence shows that the Veteran failed to return to a normal lifestyle within one year after May 19, 2011, the effective commencement date of his temporary total rating following the left shoulder surgery on that date. 

The reports of the November 2011 and December 2012 VA examinations both show that the examiners found that the Veteran was at each time unable to perform activities required in his occupation of automobile mechanic.  At the latter examination the examiner opined that the Veteran's "short term unemployability is supported at this time due to his shoulder surgery while he is recovering."  

The record contains other clinical evidence showing that following the first surgery on May 19, 2011, the Veteran was not able to return to work throughout the period from November 1, 2011 through January 1, 2013.  The evidence regarding the Veteran's unemployability during this period due to severe postoperative residuals warrants extension of the temporary total rating to May 18, 2012-a full one year following the surgery requiring convalescence.  See Seals, 8 Vet. App. at 296-97.  There is, however, no legal basis for extension of the temporary total rating beyond one year.  38 C.F.R. § 4.30(b).

Regarding the claim for an extension beyond February 28, 2013, for a temporary total evaluation under 38 C.F.R. § 4.30 based on a need for convalescence of a left shoulder disability following surgery on January 2, 2013, the evidence shows that the Veteran failed to return to a normal lifestyle within one year after January 2, 2013, the effective commencement date of his temporary total rating following the left shoulder surgery on that date.  The evidence reflects that following the January 2013 surgery, the Veteran was not able to return to work within the year.

The evidence regarding the Veteran's unemployability during this period due to severe postoperative residuals warrants extension of the temporary total rating to January 1, 2014-a full one year following the surgery requiring convalescence.  See Seals, 8 Vet. App. at 296-97.  There is, however, no legal basis for extension of the temporary total rating beyond one year.  38 C.F.R. § 4.30(b).

In sum, an extension of the temporary total rating is warranted for both time periods for a full year from the surgery as detailed above.








	(CONTINUED ON NEXT PAGE)






ORDER

Extension to May 18, 2012 of the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following surgery on May 19, 2011, is granted subject to the laws and regulations governing the payment of monetary awards.

Extension to January 1, 2014 of the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following surgery on January 2, 2013, is granted subject to the laws and regulations governing the payment of monetary awards.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


